Case 20-12890-mkn Doc 33 Entered 06/29/20 10:55:17 Page1of5

E FILED ON 06/29/2020

THOMAS E. CROWE, ESQ,

THOMAS E. CROWE PROFESSIONAL
LAW CORPORATION

2830 Son Jones Blvd.

Suite 3

Las Vegas, Nevada 89146

(702) 794-0373

Nevada State Bar no. 3048

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA
ee eK
In re: ) BANKRUPTCY NUMBER:
) BK-S- 20-12890-MKN
PLAYERS NETWORK, } Chapter 11
)
Debtor. ) Date:
__) Time:

 

MOTION TO CONVERT TO STANDARD CHAPTER 11
COMES NOW Debtor, by and its attorney, THOMAS E. CROWE, ESQ., and moves this
Honorable Court for an Order converting the above-entitled case to one under Chapter 11 of the
United States Bankruptcy Code,
This request is made and based upon papers and pleadings on file herein, the attached
points and authorities, and oral argument at the time of hearing in this matter,

DATED this 29" day of June, 2020.

THOMAS E. CROWE PROFESSIONAL
LAW CORPORATION
/s/ THOMAS E, CROWE
THOMAS E. CROWE, ESQ.
State Bar No, 3048
2830 S. Jones Blvd., Suite 3
Las Vegas, NV 89146
Attorney for Debtor

 
Case 20-12890-mkn Doc 33 Entered 06/29/20 10:55:17 Page 2 of 5

POINTS AND AUTHORITIES
On or about June 17, 2020, the aforementioned Debtor filed for relief under Subchapter V
of Chapter 11 of the Bankruptcy Code. The Debtor herein is requesting that this Court enter an
order converting this case to one under Chapter 11 based upon its qualifications as a Small
Business Debtor. Due to its securities registered with the U.S. Securities and Exchange
Commission, Debtor does cannot be considered a Small Business and therefore does not qualify
for relief under Subchapter V of Chapter 11, Subsequently, upon conversion, Debtor-in-

Possession requests that it be substituted in as Trustee.

THEREFORE, Movant respectfully requests an order converting this case to a Standard

Chapter 11 and that Debtor-in-Possession be substituted in as Trustee,

DATED this 29" day of June, 2020.

Respectfully Submitted,

THOMAS E. CROWE PROFESSIONAL
LAW CORPORATION

By /s/ THOMAS E. CROWE
THOMAS E. CROWE, ESQ.
State Bar No. 3048
2830S. Jones Blvd., Suite 3
Las Vegas, NV 89146
Attorney for Debtor

 
Case 20-12890-mkn Doc 33 Entered 06/29/20 10:55:17 Page 3of5

AFFIDAVIT OF MARK BRADLEY
STATE OF NEVADA )
ss:
COUNTY OF CLARK )

MARK BRADLEY being first duly sworn, deposes and says!

1. That Affiant is competent to testify to all the matters contained herein upon
his own personal knowledge.
2. That Affiant is authorized and directed to execute and deliver all documents

necessary to perfect the filing of the Chapter 11 voluntary bankruptcy.

3, That Affiant believes this to be an urgent matter in that his case cannot proceed
under the current rules of Chapter 11 Subchapter V.

4. Therefore, Affiant requests that the Court convert this case to a Standard
Chapter 11 and that Debtor-in-Possession be substituted in as Trustee.

/s/ MARK BRADLEY _
MARK BRADLEY
SUBSCRIBED and SWORN to before me

this 29" day of June, 2020,

/s/JANE NOBLE
JANE NOBLE
NOTARY PUBLIC in and for said
County and State.
Hitt

 
Case 20-12890-mkn Doc 33 Entered 06/29/20 10:55:17 Page 4of5

E FILED ON

THOMAS E. CROWE PROFESSIONAL
LAW CORPORATION
tcrowelaw@yahoo.com

Nevada State Bar no, 3048

28308. Jones Blvd. #3

Las Vegas, Nevada 89146

(702) 794-0373

Attorney for Debtors

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA
RAK KS
BANKRUPTCY NUMBER:
BK-S- 20-12890-MKN
Chapter 11

In re:
PLAYERS NETWORK,

Debtor. Date:

Time:

)
)
)
)
)
—)

 

PROPOSED ORDER RE: MOTION TO CONVERT TO STANDARD CHAPTER 11
This matter having come before the Court on , THOMAS E. CROWE,
ESQ., attorney for Debtor-In-Possession, having been present, for good cause appearing therefore, it
is therefore ORDERED AND DECREED:
THAT the above-entitled matter be converted to a Standard Chapter 11 of the United
Sid
féd
ffi

fi

 
Case 20-12890-mkn Doc 33 Entered 06/29/20 10:55:17 Page 5of5

States Bankruptcy Code.
THAT the Debtor-In-Possession shall be substituted in as Trustee in its case,
Respectfully Submitted by:

THOMAS E. CROWE PROFESSIONAL
LAW CORPORATION

By _/s/ THOMAS E. CROWE
THOMAS E. CROWE, ESQ.
2830 S. Jones Blvd. #3
Las Vegas, NV 89146
Attorney for Debtors

In Accordance with LR 9021, counsel submitting this document certifies that the order
accurately reflects the court’s ruling and that (check one):

The Court has waived the requirement set forth in LR 9021 (b)(1).

x No party appeared at the hearing or filed an objection to the motion.

I have delivered a copy of this proposed order to all counsel who appeared at the hearing,
and any unrepresented parties who appeared at the hearing, and each has approved or
disapproved the order, or failed to respond, as indicated below [list each party and whether the
party has approved, disapproved, or failed to respond to the document];

I certify that this is a case under Chapter 7 or 13, that I have served a copy of this order
with the motion pursuant to LR 9014(g), and that no party has objected to the form or content of
the order.

 

By _/s/ THOMAS F, CROWE
THOMAS E. CROWE, FSO.

Ht #

 

 
